Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ amendments filed on 3 May 2021 have been entered. Claims 1, 7, 13 have been amended. No claims have been canceled.  No claims have been added. Claims 1-5, 7-11, 13-17 are still pending in this application, with claims 1, 7, and 13 being independent.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an electronic mail with Winston Hsu and Roger Chen on 7 May 2021.

The application has been amended as follows: 
In claim 1 line 27, change “does not correspond at least corresponding” to --does not correspond to at least”.

In claim 7 line 29, change “does not correspond at least corresponding” to --does not correspond to at least”.
In claim 7 lines 39-40, change “does not correspond at least corresponding” to --does not correspond to at least”.
In claim 13 line 29, change “does not correspond at least corresponding” to --does not correspond to at least”.
In claim 13 lines 39-40, change “does not correspond at least corresponding” to --does not correspond to at least”.

Allowable Subject Matter
Claims 1-5, 7-11, 13-17 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest the virtual object is not manipulated in the first predetermined manipulating manner when at least one of the manipulating point, the manipulating hand gesture and the manipulating movement of the user does not correspond to at least one of the first predetermined manipulating point, the first predetermined manipulating hand gesture and the first predetermined manipulating movement, and
the virtual object is not manipulated in the second predetermined manipulating manner when at least one of the manipulating point, the manipulating hand gesture and the manipulating movement of the user does not correspond to at least one of the second predetermined manipulating point, the second predetermined manipulating hand gesture and the second predetermined manipulating movement, and the second predetermined manipulating point, the second manipulating hand gesture and the second manipulating movement are different from the first predetermined manipulating point, the first manipulating hand gesture and the first manipulating movement.
These limitations are interpreted as there is one and only one manipulating point, hand gesture, and user movement that invokes a specific interactive characteristic.  For example if there are two different touch points for the same gesture, a different manipulating movement is invoked.  Additionally, the first and second interaction are interpreted as requiring a different manipulating point, a different manipulating hand gesture, and a different manipulating movement.  The art of record fails to teach the interpretation described above.

Regarding claim 7, in light of the allowance of claim 1, the method in claim 7 is similar and performed by the system in claim 1. Therefore, claim 7 is allowed for the same reasons as claim 1.

Regarding claim 13, in light of the allowance of claim 1, the medium in claim 13 is similar and implemented with the system in claim 1. Therefore, claim 13 is allowed for the same reasons as claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Z ELBINGER whose telephone number is (571)272-5131.  The examiner can normally be reached on 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/STEVEN Z ELBINGER/Primary Examiner, Art Unit 2613